Citation Nr: 1511894	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as scar tissue and corneal transplant.

2.  Entitlement to a higher initial rating for a right hip disability.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder.

4.  Entitlement to higher initial rating for bilateral hearing loss.

5.  Entitlement to a higher initial rating for scars due to shrapnel and motor vehicle accident (MVA), currently rated as 30 percent disabling. 

6.  Whether the reduction of the rating of the Veteran's right hip disability from 30 percent to separate 10 percent ratings for limitation of abduction, limitation of extension, and limitation of flexion beginning May 23, 2012 was proper.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to January 1968 and May 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, August 2009, and July 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

The July 2009 RO decision granted service connection for scars, PTSD with depressive disorder, osteoarthritis of the right hip, and bilateral hearing loss and assigned initial ratings.  It also denied entitlement to TDIU.  

The August 2009 RO decision denied service connection for retinal scar, right eye (claimed as scar tissue) and aphakia (claimed as corneal transplant).  These issues have been recharacterized as a single claim for a bilateral eye disability.  

The July 2012 RO decision reduced the service connected right hip osteoarthritis from 30 percent to 10 percent disabling, beginning May 23, 2012.  In March 2014, the RO granted a separate 10 percent rating for right hip osteoarthritis with limitation of abduction beginning May 23, 2012.  In June 2014, the RO granted an increased rating for right hip limitation of abduction and assigned a separate rating for limitation of right hip flexion.  These rating actions do not result in a restoration of the reduced right hip rating and that issue remains on appeal.  

In January 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The issue of service connection for sleep apnea has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeals for increased ratings for his right hip disability and PTSD with depressive disorder.

2.  At his January 2015 hearing, the Veteran indicated he wished to withdraw his appeal for an increased rating for bilateral hearing loss.

3.  The Veteran's scars due to shrapnel and MVA are not painful, tender, or unstable; they do not cause limitation of motion or possess more than three characteristics of disfigurement.

4.  In a March 2010 rating decision, the RO assigned an initial 30 percent disability evaluation for osteoarthritis of the right hip, effective as of September 17, 2009. 

5.  In a July 2012 rating decision, the RO reduced the Veteran's rating for osteoarthritis of the right hip to 10 percent, effective as of May 23, 2012.   

6.  At the time of the reduction, his 30 percent disability evaluation for osteoarthritis of the right hip had been in effect for less than five years and did not result in a decreased combined rating.

7.  Improvement in the Veteran's right hip disability under the ordinary conditions of life has not been demonstrated.  

8.  The Veteran's service-connected disabilities, alone, preclude gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for increased ratings for the Veteran's right hip disability, PTSD with depressive disorder and hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the assignment of an initial disability rating in excess of 30 percent for service-connected scars due to shrapnel and MVA are not met. 
 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803-7805 (2008).

3.  The reduction from 30 percent to 10 percent for the right hip disability was not proper, and restoration of the 30 percent rating is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5252 (2014).

4.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of higher initial ratings for right hip disability, PTSD with depressive disorder and bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing.  Id.  In the present case, the Veteran submitted a July 18, 2012 facsimile statement to withdraw appealed issues of increased ratings for right hip disability and PTSD with depressive disorder.  Additionally, he withdrew his appeal regarding his entitlement to a compensable rating for bilateral hearing loss on the record at his January 2015 Board hearing.  As there remain no allegations of errors of fact or law for appellate consideration for these issues, the Board does not have jurisdiction to review them and they are dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

As the TDIU and rating reduction decisions are fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The appeal for a higher initial rating for scars due to shrapnel and MVA originates from disagreement with the initial rating assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran received adequate notification in October 2008 regarding all elements of service connection.  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 
In this case, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records (submitted by the Veteran), VA outpatient treatment records, private medical records, and various statements from the Veteran.  

The Veteran was afforded multiple VA examinations for the disabilities on appeal.  These include a July 2009 VA scar examination with July 2009 addendum medical opinion and an updated October 2013 VA scar examination.  There is no indication that his scars have materially changed since the last examination.  The pertinent VA examination reports reflect review of the claims folder and pertinent clinical evaluation.  The examiner provided clinical findings that were responsive to the Veteran's reports, medical history, and current treatment.  The Board considers the examination reports adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the Veterans Law Judge outlined the issues on appeal and elicited information to support his appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II. Higher initial rating for scars due to shrapnel and MVA

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability ratings, they have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's scars are rated under Diagnostic Code (DC) 7800.  38 C.F.R. § 4.118, DCs 7804 and 7805.  On September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran's increased rating claim was signed September 30, 2008 and received by VA on October 10, 2008, and he did not specifically request consideration under the new provisions.  See 38 C.F.R. § 4.118, Schedule of ratings - skin.  Accordingly, the amendments are not applicable in this instance and will not be applied here.  

The relevant rating criteria, the pre-amended DC 7800, provides a minimum 10 percent evaluation when there is disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Also of relevance, DC 7803 provides that a scar, superficial, unstable, warrants a 10 percent rating.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

DC 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

DC 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.

The Veteran is currently in receipt of a 30 percent rating for scars due to shrapnel and MVA injuries.  

September 2008 VA primary care records indicated that the Veteran had not received regular medical care in years.  Clinical examination revealed multiple pigmented lesions, described as seborrheic keratosis.  A dermatology referral was placed.  

June 2009 VA examination report reflects that the Veteran had shrapnel scars scattered on his chest and posterior neck.  The Veteran also reported shrapnel affecting his feet.  He described the shrapnel scars of the chest and neck as pain free, but the ones in his feet as painful.  The examiner commented that an October 2008 foot X-rays showed osteoarthritis, but not any shrapnel injury.  Clinical examination showed right head MVA laceration scars; described as being in a "y" shaped 10 cm plus a 5 cm arm.  They were hypopigmented, deep, slightly depressed, stable, and nontender.  On the left side of his head, he had two parallel scars measuring 2 cm by 1 cm and 7cm by 1 cm.  These were hypopigmented, deep, stable, and nontender.  On the chest and posterior neck, he had scattered faint shrapnel scars 1 to 2 cm by less than 1 cm.  They were superficial, hypopigmented, slightly depressed, nontender, and nonadherent.  Overall, there were 2 to 3 scars on the upper chest, 2 scars on the lower anterior chest, and 3 scars on the posterior neck.  These scars were barely visible.  The scars on the forehead were visible, but non-disfiguring.  The examiner also clarified that all of the scars were non-disfiguring.  He assessed shrapnel scars and MVA scars.  He declined to characterize the Veteran's foot complaints as due to shrapnel since contemporaneous X-rays indicated arthritis.  

November 2009 and April 2011 VA dermatology clinic records reflect that the Veteran had skin cancer screenings.  He did not identify any symptoms relating to his service-connected scars.  

In October 2013, the Veteran was afforded another VA dermatology examination. 
He reported having shrapnel scars on his right anterior chest, left forehead and left chin.  He had a MVA scar to his right forehead.  All of the scars were asymptomatic.  He denied any treatment or flare-ups of symptoms.  They were not painful or unstable.  Clinical examination showed the following scars: (1) right forehead scar, measuring 16.5 cm by 0.1 cm; (2) left forehead measuring 3 cm by 0.1 cm.  The examiner commented that there was no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation, gross distortion of facial features, or tissue loss.  Similarly, the scars did not cause any limitation of motion or further complication.      

Upon review, the Board finds that the evidence weighs against assignment of an initial rating in excess of 30 percent or additional separate ratings for the Veteran's scars.  38 C.F.R. § 4.118, DC 7800.  The available ratings in excess of 30 percent under DC 7800 are limited.  Id.  The service-connected scars are not shown to cause tissue loss or any distortion of paired facial features.  (See November 2009 and April 2011 VA dermatology reports).  They also do not show at least 4 characteristics of disfigurement.  Instead, the June 2009 VA examination shows that scars met the first, second, and third characteristics of disfigurement.  Both June 2009 and October 2013 VA examiners characterized the service-connected scars as non-disfiguring and asymptomatic.  The Veteran does not contend otherwise.  Although the Veteran has asserted foot pain to shrapnel residuals, the June 2009 VA examiner indicated this symptoms were attributable to arthritis, and, unlike the Veteran, is competent to render such an opinion, which requires expertise.  There is no competent opinion to the contrary.  Briefly, additional ratings under DCs 7803 and 7804 are not for application as they contemplate symptoms considered in the current assigned rating under DC 7800.  38 C.F.R. §§ 4.14, 4.118, DC 7800, 7803, 7804.  Further, the scars are not shown to be productive of a limitation of motion of any body part to warranted consideration under DC 7805.  38 C.F.R. § 4.118, DC 7805.

For the above stated reasons, the evidence weighs against finding that the Veteran's scars approximate the criteria for a rating in excess of 30 percent at any point during the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7800 (2008).  The appeal for an initial rating in excess of 30 percent for service-connected scars of the head and neck is therefore denied.  Id.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's scars symptoms, including discoloration and depressions, are specifically contemplated by the applicable rating criteria outlined above.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

III. Whether the May 23, 2012 reduction in right hip disability rating was proper.

The Board initially notes that the July 2012 RO decision did not result in a reduction in overall compensation payments, so the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991); 38 C.F.R. § 3.105(e). 

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. at 413, 420 (1993). 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life including employment.  38 C.F.R. §§ 4.2, 4.10. 
In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 30 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344. However, as outlined below, the Veteran's 30 percent disability evaluation had not been in effect for five years, and as such, these requirements do not pertain to his claim.  See also Brown, 5 Vet. App. at 418, 419.

The May 23, 2012 rating reduction pertains to the limitation of right hip flexion, evaluated under DC 5252.  38 C.F.R. § 4.71a, DC 5252.  Normal range of hip flexion is from 0 to 125 degrees.  38 C.F.R. § 4.71a, Plate II.  Under DC 5252, flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5252.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.

In March 2010, the RO assigned a 30 percent rating under DC 5252 for the right hip disability.  38 C.F.R. § 4.71a, DC 5252.  The basis of the evaluation was a September 2009 VA treatment records showing a limitation of right hip flexion to 25 degrees due to pain.  

VA re-examined the Veteran for his right hip in May 2012.  The May 2012 examiner noted the Veteran's report of pain and limitation of activities.  Right hip flexion was to 95 degrees, with pain beginning at 10 degrees.  Extension was greater than 5 degrees with pain beginning at 5 degrees.  Repetitive testing did not diminish flexion or extension movements.  The examiner characterized functional impairments as less movement, weakened movement, excess fatigability, pain, and instability of station.  Right hip muscle strength was 4/5.   She noted that the Veteran constantly used a walker and regularly used a cane.  

In July 2012, the RO reduced the service-connected right hip rating from 10 percent to 30 percent, effective May 23, 2012.  The reason was that the May 2012 VA hip examination showed an improved range of flexion motion when compared to the September 2009 VA treatment records.    

In a January 2013 letter, the Veteran reported that the VA examiner inaccurately measured his right hip movement, as she instructed his wife to assist him in moving his right hip and thereby improved his movements during clinical testing.  He asserted that the examiner also made comments indicating that she was new and confused about recording the precise degree of right hip motion loss in her examination report.  

VA re-examined the Veteran for his right hip in February 2013.  He reported similar limitation of activities as those recorded in the May 2012 VA examination report.  Range of motion of right hip flexion was to 65 degrees with endpoint pain.  Extension was to 5 degrees with endpoint pain.  The Veteran could not cross his legs.  Repetitive motion showed 10 degrees flexion motion loss and was undiminished for the other planes of motion.  Right hip muscle strength continued to be 4/5.  Similar functional impairments were identified as in May 2012.  

Review of VA treatment records from 2012 and 2013 reflect that the Veteran continued to report significant right hip pain and associated physical limitations.  However, no range of motion studies were conducted.  

In October 2013, the Veteran had another VA right hip examination.  He continued to report daily right hip pain.  He was considered for a hip replacement, but was not a candidate due to various co-morbidities.  He described his right hip pain as a constant ache, aggravated by prolonged sitting, standing, and walking.  He denied any flare-ups of right hip pain.  Range of motion of right hip flexion was to 95 degrees with pain beginning at 60 degrees.  Right extension was to 5 degrees with endpoint pain.  No abduction was lost beyond 10 degrees.  Adduction was limited to where the Veteran could not cross his legs.  Rotation was not limited to "toe-out" of 15 degrees.  The Veteran could not perform repetitive testing due to pain.  The examiner identified functional impairment of less movement, weakened movement, pain, and interference with sitting, standing, or weight-bearing.  Right hip muscle strength continued to be 4/5.  The examiner commented that the Veteran ambulated with a slow gait and use of a walker.  The Veteran reported bilateral hip pain while walking.  Weight bearing appeared symmetric.  The Veteran reported he could not perform repetitive motion testing due to pain.  The examiner observed pain on passive range of motion for flexion and abduction and internal rotation of both hips.  There was audible clicking in both hips when the Veteran arose from his chair.  The Veteran occasionally used a cane and regularly used a walker.  The examiner further reported that anticipated range of motion upon repetitive use would be flexion to 60 degrees.  She declined to assess anticipated diminished range of motion for the additional planes of motion.  

The most recent VA right hip examination took place in May 2014.  The Veteran reported an increase in severity of right hip pain.  Currently, he could sit or stand for 5 to 10 minutes before having pain.  He denied any flare-ups.  Range of motion for right hip flexion was to 80 degrees with passive motion only.  Pain was present throughout the entire motion.  Right hip extension was to 5 degrees with pain throughout.  Abduction was lost beyond 10 degrees and the Veteran could not cross his legs.  Rotation was not limited to where the Veteran was unable to toe-out more than 15 degrees.  The Veteran could not perform repetitive testing.  The examiner identified functional impairment as less movement than normal, excess fatigability, pain, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  She further clarified the range of motion findings were based upon passive motion.  The Veteran refused to perform any active movement due to severe pain.  However, he was able to walk with use of a walker and sit with his hip at 90 degrees.  The examiner commented that for flexion motion pain began at 40 degrees and was tolerated to 80 degrees for three repetitions.  She noted that he regularly used a walker.  Contemporaneous X-rays showed severe osteoarthritis.  She summarized that pain accompanied any active movement.  When considering functional impairment she assessed that abduction was limited to 5 degrees, adduction to 10 degrees, flexion to 40 degrees, and extension to 0 degrees.  Lastly, she noted that X-rays confirmed a progression of degenerative joint disease.  

At the February 2014 RO hearing, the Veteran asserted that the May 2012 VA examination report findings were wrong, in that they did not reflect functional impairment due to pain in flexion movement.  

At the January 2015 hearing, the Veteran's wife recalled that she accompanied the Veteran to a May 2012 VA hip examination.  She testified that the examiner had her assist the Veteran in moving his leg and did not behave in a professional manner.  She asserted that he Veteran continued to have significant problems walking and standing, and could not complete the repetitive testing portions of the clinical evaluations.     

The issue is whether an improvement in the Veteran's right hip disability occurred after May 2012.  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra.  

The Veteran contends that the May 2012 VA examination report is inadequate for adjudication purposes and does not show a material improvement in his right hip flexion.  He has had multiple VA right hip examinations since May 2012.  Given the Veteran's concerns about the May 2012 VA examination, the Board will not consider it further.  When comparing the February 2013, October 2013, and May 2014 VA examination reports to the September 2009 clinical report, an improvement is shown in terms of changes in right hip flexion movement.  This is so even when considering functional impairment.  

Nevertheless, applicable regulations also require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10.  The Veteran has continued to experience significant right hip pain and was most recently assessed as having severe progressive degenerative arthritis.  He has not reported any noticeable improvement in function since May 2012.  The RO awarded separate ratings for limitation of abduction and extension in lieu of the decreased flexion rating.    Regardless of whether an improvement in flexion movement was offset by increased limitations in other planes of right hip motion, the fact remains that an improvement in overall right hip function did not occur.  

Overall, while an improvement in right hip flexion was shown, it did not translate into a material improvement in the service-connected right hip disability.  The 30 percent rating for the right hip disability is therefore restored.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10, 4.71a, DC 5252.  

IV.  TDIU

A TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In the instant case, the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), as he is currently service-connected for the following disabilities:  PTSD, 50 percent disabling; scars to head and neck, 30 percent disabling; right hip limitation of flexion, 30 percent disabling; right hip limitation of abduction, 20 percent disabling; foot injury, 10 percent disabling; left hip disability, 10 percent disabling; right hip limitation of extension, 10 percent disabling.  He also has noncompensable ratings for service-connected scars to the chest and bilateral hearing loss.  His combined rating is 90 percent.  He meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).

The issue is whether the Veteran is able to obtain gainful employment consistent with his education and occupational experience.  The Veteran had longstanding employment as a commercial driver.  He had to retire in approximately 2008 due to medical disability caused by an acute hypoxia episode.  He has a high school education.  (See March 2009 TDIU claim; April 2009 employer report; VA treatment records from 2008-09). 

The Veteran has various service and non-service connected disabilities, and the evidence suggests competitive employment is not possible.   (See June 2009 VA medical opinion).  The issue is whether the service-connected disabilities, alone, preclude employment.  38 C.F.R. § 4.16(a).  The Veteran has significant non-service connected respiratory disease.  An October 2013 VA aid and attendance examination report indicates that the Veteran's non-service connected respiratory disorders and service-connected bilateral hip disabilities were the primary cause of his physical limitations.  Although employability was not a subject of the evaluation, reading it as a whole tended to indicate that the Veteran was unemployable due to these physical disabilities.  Separate June 2009 and October 2013 PTSD examination reports show that PTSD would additional occupational interference, but not enough by itself to cause unemployability.  Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise on whether Veteran's physical service connected disabilities and PTSD symptoms would cause unemployability without regard to non-service connected respiratory disease.  A TDIU is therefore granted.  38 C.F.R. §§ 4.3, 4.16(b).  


ORDER

The appeal concerning the Veteran's entitlement to a higher initial rating for his right hip disability is dismissed.

The appeal concerning the Veteran's entitlement to a higher initial rating for PTSD with depressive disorder is dismissed.  

The appeal concerning the Veteran's entitlement to a higher initial rating for bilateral hearing loss is dismissed.  

An initial rating in excess of 30 percent for scars due to shrapnel and MVA is denied.  

The 30 percent rating for right hip disability is restored beginning May 23, 2012.

A TDIU is granted.


REMAND

For the claimed eye disability, additional search efforts are needed to ensure that all available service treatment records (STRs) are of record.  A July 2009 Personnel Information Exchange System (PIES) response is negative.  The RO did not take additional action to locate the STRs.  Meanwhile, the Veteran submitted STR copies that he received from the National Personnel Records Center (NPRC) in May 2009.  At the January 2015 hearing, he contended that his STRs were incomplete.  He recalled that he was treated for an eye injury and these STRs are missing.  Another STR search request is therefore needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or appropriate records custodian to obtain the Veteran's service treatment records (STRs), with particular focus on 1967 and 1968 STRs documenting an eye injury.  Document all correspondence and responses received.  Continue search efforts until it clear that additional request would be futile, and notify the Veteran as appropriate.  

2.  After conducting any additional development deemed necessary based upon the response received, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


